EXHIBIT 10.1


December 16, 2010


Via Hand Delivery
Michael A. Berman
961 Corn Cob Lane
Orange, CT 06477


Dear Mike:


I am pleased to offer you the position of Chief Client Officer with Merisel,
Inc. (hereinafter referred to, along with its parents, subsidiaries, affiliates,
divisions, successors and assigns, and each of their respective successors and
assigns, as the “Company”) under the following terms and conditions:


Compensation.  From the effective date of this letter agreement (the
“Agreement”) until December 31, 2010, the Company will pay you an annual base
salary of $202,500 which will be paid in accordance with the Company’s customary
payroll practices.  Effective January 1, 2011, your annual base salary will be
increased to $300,000.


Annual Incentive Bonus.  You are eligible to receive an annual incentive bonus
with a target level of forty percent (40%) of your annual base salary.  The
Company’s Board of Directors or the Compensation Committee will determine, at
its sole discretion, whether you will receive an annual incentive bonus.


Benefits and Expenses.  You are eligible to participate in the Company’s benefit
plans on the same terms and conditions as the Company’s other senior
executives.  Your benefits will include four (4) annual weeks of paid
vacation.  Your appropriate business expenses will be reimbursed in accordance
with the Company’s existing policies and procedures.


At-Will Employment.  You will have an at-will employment relationship with the
Company, meaning that either you or the Company may terminate your employment
with the Company at any time and for any reason (or no reason) upon notice to
the other party.  Accordingly, this Agreement is not to be construed or
interpreted as containing any guarantee of continued employment.  As such, any
recitation of certain time periods in this Agreement is solely for the purpose
of defining your compensation.  Also, this Agreement is not to be construed or
interpreted as containing any guarantee of title or any particular level or
nature of compensation.


Severance.  Notwithstanding the foregoing, in the event that the Company
terminates you without Cause (as defined below) in the absence of a Change in
Control (as defined below), and subject to your execution of a general release
of claims against the Company in a form satisfactory to the Company, you will be
entitled to the continuation of your annual base salary for a period commencing
on the date of termination and ending on the six (6) month anniversary of
termination.  In the event that the Company terminates you without Cause during
the one-year period immediately following a Change in Control, and subject to
your execution of a general release of claims against the Company in a form
satisfactory to the Company, you will be entitled to the continuation of your
annual base salary for a period commencing on the date of termination and ending
on the twelve (12) month anniversary of termination.
 
 
 

--------------------------------------------------------------------------------

 


“Cause” shall include:  your negligence, neglect of duties, incompetence,
dishonesty, willful disobedience of a material and lawful instruction of CEO or
the Board of Directors of the Company, or breach of any provision of this
Agreement; an order entered by the Securities and Exchange Commission or a state
regulatory agency or exchange on which the Company’s securities are traded
finding that you have violated the securities laws; or your indictment,
conviction or plea of guilty or nolo contendere to any felony or misdemeanor
involving moral turpitude.


“Change in Control” means the occurrence of one of the following events:  (i)
any “person” (as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act (the “Exchange Act”) of 1934, as amended) becoming the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; (ii) the
consummation of the sale or disposition by the Company of all or substantially
of its assets; or (iii) the consummation of a merger or consolidation of the
Company with any other entity, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
50% of the total voting power represented by the voting securities of the
Company (or such surviving entity or its parent) outstanding immediately after
such merger or consolidation.


Confidentiality, Nonsolicitation and Noncompete Agreement.  You agree to execute
and abide by the terms of the Company’s Confidentiality, Nonsolicitation and
Noncompete Agreement which is attached hereto and which terms are incorporated
herein by reference.  The Company’s offer of employment is conditioned upon your
execution of the Confidentiality, Nonsolicitation and Noncompete Agreement.


Governing Law.  This Agreement and your employment shall be governed and
construed in accordance with the laws of the State of New York without giving
effect to principles of conflicts of law.


This Agreement and the Confidentiality, Nonsolicitation and Noncompete Agreement
represent the entire agreement regarding the terms and conditions of your
employment and supersede and completely replace any prior oral or written
communication on this subject.


Please indicate your acceptance of the foregoing terms by signing below and
returning a copy of this Agreement and the Confidentiality, Nonsolicitation and
Noncompete Agreement to me via hand delivery, electronic mail or facsimile.
 

   
Very truly yours,
              /s/ Donald R. Uzzi      
Donald R. Uzzi
     
Chairman and CEO
         

 
Agreed and Accepted:
       
Date:  December 17, 2010
        Signature: /s/ Michael A. Berman     Michael A. Berman              

 
 